DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected over US Patent No. 8,916,665 B2 and US Patent Application Publication No. 2013/0281645 A1 to Lawson. Lawson does not disclose the presently recited Q moieties.
The following reference is noted.
Organometallics 2005, 24(15), 3685-3691 to Simpson describes the polymerization of methyl methacrylate with 1,3-bis(trimethylsilyl)allyl potassium (see entry 12 in Table 4 on p. 3690; and the discussion at the bottom of p. 3691). Simpson does not disclose the presently recited initiating compound or the presently recited polyene.
The examiner is unaware of any prior art that describes or suggests the claimed processes. Claims 1-8, 15, 17-21, 23-25, and 27-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment

The examiner notes that parent application 15/776,550 has issued as US Patent No. 10,815,328 B2 which omits the letter “S” in claim 1 at col. 17, l. 31 (in the phrase “through a S atom” which appeared in the application’s claim 1). Applicant may consider requesting a certificate of correction for this matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764